                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


ROBBIN E. BLYTHE                             CIVIL ACTION: 2:17-cv-05184

 v.
                                             JUDGE NANNETTE JOLIVETTE BROWN
 OFFSHORE SERVICE VESSELS,
 L.L.C., et al.
                                             MAG. KAREN WELLS ROBY



 EX PARTE CONSENT MOTION FOR EXTENSION OF TIME WITHIN WHICH TO
 FILE AN ANSWER OR RESPONSIVE PLEADING TO PLAINTIFF’S COMPLAINTS

       NOW INTO COURT, through undersigned counsel, comes Massy Cat d/b/a Massy

Machinery, LTD (“Massy”), sought to be made a defendant herein, which, pursuant to Local

Rule 7.8 and appearing solely for the purpose of this Motion for Extension of Time, without

waiving any Rule 12 objections or other defenses, including but not limited to lack of personal

jurisdiction, moves this Honorable Court for an Order granting Massey an extension of time

within which to file responsive pleadings and respectfully represents:

                                                 1.

       Plaintiff filed a Complaint against Offshore Service Vessels, L.L.C., f/k/a Edison Chouest

Offshore, L.L.C., on May 24, 2017 (Rec. Doc. 1).

                                                 2.

       On April 16, 2018, Plaintiff filed a First Supplemental and Amending Complaint seeking

to add additional parties as defendants, including Massey. (Rec. Doc. 16).

                                                 3.

       Upon information and belief, Massey was served with the Complaint and First

Supplemental and Amending Complaint on or about February 18, 2019.
                                                   4.

       Massey’s responsive pleadings are currently due on March 11, 2019. See Fed. R. Civ. P.

12(a)(1)(A)(i).

                                                   5.

       Undersigned counsel was recently retained by Massey. As such, Massey is in the process

of investigating the allegations contained in the Complaint and First Supplemental and

Amending Complaint, and additional time is needed to formulate responsive pleadings. Massey

therefore respectfully requests an extension of time of twenty-one (21) days, up to and including

April 1, 2019, within which to file responsive pleadings.

                                                   6.

       Massey has not requested any previous extension of time to plead in this matter, and no

objection to an extension of time has been filed into the record.

                                                   7.

       Undersigned counsel for Massey contacted Plaintiff’s counsel and confirmed Plaintiff’s

consent to the requested extension of time.

                                                   8.

       Massey requests that the Court allow a full reservation of all rights and defenses unto the

Massey in the premises.

       WHEREFORE, Massy Cat d/b/a Massy Machinery, LTD prays:

       1.         For an extension of twenty-one (21) days, up to and including April 1, 2019,

within which to file an answer or other responsive pleading to Plaintiff’s Complaint and First

Supplemental and Amending Complaint; and

       2.         For such other and further relief to which they may be entitled in law and equity.



                                                   2
                                        Respectfully submitted:

                                        ADAMS AND REESE LLP

                                        /s/ Gerard J. Gaudet
                                        William B. Gaudet (#1374)
                                        Gerard J. Gaudet (#35139)
                                        701 Poydras Street, Suite 4500
                                        New Orleans, Louisiana 70139
                                        Telephone: (504) 581-3234
                                        Telefax: (504) 566-0210
                                        Billy.Gaudet@arlaw.com
                                        Gerard.Gaudet@arlaw.com
                                        Counsel for Massy Cat d/b/a Massy Machinery, LTD

                               CERTIFICATE OF SERVICE
       I hereby certify that on the 11th day of March, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send a notice of electronic filing to

all CM/ECF participants.

                                               /s/ Gerard J. Gaudet
                                               GERARD J. GAUDET




                                               3
